 1

 2                                     UNITED STATES DISTRICT COURT

 3                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    TVARRIA COLEMAN,                                   No. 2:19-cv-1897 JAM DB P
 6                        Plaintiff,
 7            v.                                         ORDER
 8    J. BILLS, et al.,
 9                        Defendants.
10

11          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On December 27, 2019, the magistrate judge filed findings and recommendations herein

15   which were served on plaintiff and which contained notice to plaintiff that any objections to the

16   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

17   objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed December 27, 2019 are adopted in full; and

22          2. This action is dismissed for plaintiff’s failure to exhaust his administrative remedies.

23   42 U.S.C. § 1997e(a).

24
     DATED: February 6, 2020
25
                                                    /s/ John A. Mendez____________                _____
26

27                                                  UNITED STATES DISTRICT COURT JUDGE

28
                                                         1
